Exhibit 10.2

PROMISSORY NOTE

$11,361,523.66    Dated February 18, 2009

FOR VALUE RECEIVED, the undersigned, ASSET INVESTORS OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership (the “Maker”), promises to pay to GCP
SUNSHINE ACQUISITION, INC., a Delaware corporation (the “Payee”), the principal
amount of Eleven Million Three Hundred Sixty-One Thousand Five Hundred
Twenty-Three Dollars and Sixty-Six Cents ($11,361,523.66), together with
interest on the principal balance at the rate of ten percent (10%) per annum
(the “Interest Rate”) until maturity. Interest will be computed on the principal
balance outstanding during the period from the date of this Note until the
Maturity Date (as defined below). Interest shall be the product resulting when
multiplying the rate of interest by the principal balance outstanding, dividing
by 360, and then multiplying by the actual number of days interest has accrued.

The principal balance of this Note, together with all accrued interest thereon,
shall be repaid in a single payment due and payable on February 18, 2011 (the
“Maturity Date”). Maker may not prepay this Note in whole or in part at any time
or times.

Maker’s failure to pay any amounts due hereunder shall constitute a default by
Maker (an “Event of Default”) under this Note. Upon the occurrence of an Event
of Default hereunder, (i) without notice by Payee to or demand by Payee of
Maker, all outstanding indebtedness due hereunder shall be immediately due and
payable forthwith and (ii) interest shall accrue on the principal balance
outstanding at the Interest Rate, plus three percent (3%) per annum, calculated
from the date of the Event of Default until such principal amount shall be paid
in full

Under no circumstances shall the interest rate charged hereunder exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that Payee has received interest hereunder in excess of the
highest rate applicable hereto, Payee shall promptly refund such excess interest
to Maker.

All of Payee’s rights and remedies under this Note are cumulative and
non-exclusive.

Maker, except as otherwise specifically set forth herein, for itself and for its
successors, transferees and assigns hereby irrevocably waives presentment and
demand for payment, protest, notice, notice of protest and nonpayment, dishonor
and notice of dishonor and all other demands or notices of any and every kind
whatsoever.

Time is of the essence with respect to all of Maker’s obligations and agreements
under this Note.

In the event any one or more of the provisions of this Note shall for any reason
be held to be invalid, illegal or unenforceable, in whole or in part or in any
respect, or in the event any one or more of the provisions of this Note operate
or would prospectively operate to invalidate this Note, then, and in either of
such events, such provision or provisions only shall be deemed null and void and
shall not affect any other provision of this Note and the remaining provisions
of this Note shall remain operative and in full force and effect.



--------------------------------------------------------------------------------

This Note and all the provisions, conditions, promises and covenants hereof
shall inure to the benefit of Payee, its successors and assigns, and shall be
binding in accordance with the terms hereof upon Maker, its successors and
assigns.

This instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to its choice of law rules.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
duly executed this Promissory Note as of the day and year first above written.

 

ASSET INVESTORS OPERATING PARTNERSHIP, L.P.,

a Delaware limited partnership

By   AMERICAN LAND LEASE, INC., A Delaware corporation, its general partner By:
 

/s/ Terry Considine

Name:  

Terry Considine

Title:  

Chief Executive Officer